     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 1 of 18



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA


 VICTOR VASQUEZ, et al.,

                        Plaintiffs,

         v.

 WHOLE FOODS MARKET SERVICES,                        Case No. 1:17-cv-00112-APM
 INC., WHOLE FOODS MARKET GROUP,
 INC.,

                        Defendants.




                         SECOND JOINT STATUS REPORT

        In accordance with Court’s Scheduling Orders, the parties in Vasquez, et al. v.

Whole Foods Market Services, Inc. & Whole Foods Market Group, Inc., Case No. 1:17-

cv-00112 (“Vasquez”) submit the following Second Joint Status Report.            A Status

Conference is currently set for Wednesday, January 9, 2019, at 2:00 PM.

1.      Scheduling Order

        On July 11, 2018, the Court entered a scheduling order. See Dkt. 39. As part of the

scheduling order, the Court ordered the parties to “conduct a recurring status conference

every ninety (90) days to determine the status of discovery.”

        This is the Court’s second recurring status conference. The Court’s next scheduling

conference would tentatively be scheduled for April 9, 2019. As discussed more fully

below, document production was scheduled to be complete on January 1. However, despite

Whole Foods’ diligent efforts, that deadline could not be met. Whole Foods has completed

7 rounds of document production, totaling approximately 22,000 documents, including

                                             1
AUS 536807860v11
     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 2 of 18



certain of the “core” documents in this litigation. In addition, based on the allegations of

the complaints, the discovery to date, and Whole Foods’ internal fact-gathering in

connection therewith, Whole Foods has identified some 189 custodians whose

electronically stored information will need to be reviewed. 1 The parties will be conferring

on an e-discovery protocol, and agree to make a good faith effort to reach a reasonable

compromise on search terms to be used for the review and production of all of Whole

Foods’ 189 custodians’ electronically stored information. As outlined in more detail below,

given the breadth of discovery in this case and the time and resources required to process,

review, and produce both electronically stored information and physical documents Whole

Foods seeks, with Plaintiffs consent, leave to modify the scheduling order to extend the

deadline to complete document production by six months. The reasons for this requested

extension are set forth more fully in section 6.A, below. The Parties will provide an update

to the Court on the status of document production during the April scheduling conference.

Based on this requested six-month extension for document production, the Parties likewise

seek to modify the scheduling order to extend the deadlines for completing written

discovery, depositions, expert discovery, and dispositive motions.




1
  These custodians include all of the named plaintiffs in both this case and Molock; all Store
Team Leaders (STLs), Assistant Store Team Leaders (ASTLs), and Payroll Benefit
Specialists (PBSs) for the stores at which the Plaintiffs worked during the time they worked
there; individuals specifically identified in plaintiffs’ interrogatory responses or initial
disclosures, either in this case or Molock; and individuals who are responsive to Plaintiffs’
general request for certain categories of custodians, such as “central payroll specialists” or
employees with access to the “gainsharing@wholefoods.com” email address.

                                              2
AUS 536807860v11
     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 3 of 18



2.      Initial Disclosures

        Per the Court’s scheduling orders, the Parties exchanged initial disclosures on or

before July 1, 2018. To date, the parties have not raised any disputes concerning these

initial disclosures.

3.      Protective Order

        The Court entered a Confidentiality and Protective Order on August 6, 2018. See

Protective Order [Dkt. 47].       The parties do not request any modification to the

Confidentiality and Protective Orders at this time.

4.      Written Discovery

        Pursuant to the Court’s scheduling orders, the parties propounded their initial

written discovery requests—including a first set of interrogatories and first set of requests

for production—on or before July 1, 2018. See Scheduling Order [Dkt. 39] at 2. The

parties produced their respective written responses.

        Since the last status report, the parties have not raised or conferred on any disputes

concerning other party’s written discovery responses. The Parties reserve the right to raise

disputes concerning written discovery responses as discovery is ongoing.

        Supplemental responses to all written discovery requests in both cases are presently

due April 3, 2019. See Scheduling Order [Dkt 39] Part II.F. Given the Parties request to

extend the deadline for document production, the Parties request that the Court also extend

the deadline for responding to written discovery request by six months, up to and including

October 3, 2019.

5.      Joinder of parties/amendment of pleadings

        The deadline for joining parties or amending the pleadings was September 1, 2018.

See Scheduling Order [Dkt. 39] Part II.D. Neither the Plaintiffs nor Defendants have
                                              3
AUS 536807860v11
      Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 4 of 18



sought to join another party or amend their respective pleadings at this time. The Parties

reserve the right to seek leave to amend their respective pleadings or join additional parties,

or oppose any such motion for leave, in the future.

6.        Production of documents

     A.      Agreed Extension of Deadline for Document Production

          Production of documents was scheduled to be completed in both cases by January

1, 2019. See Scheduling Order [Dkt. 39] Part II.E. As of the date of this filing, Whole

Foods has produced 7 separate rolling productions, encompassing 22,000 total documents

representing more than 39,000 pages of materials. These include:

              •    all written policies and procedures concerning the Gainsharing program
                   during the relevant period;

              •    all Gainsharing reports for the 22 Phase One Stores (as defined in Molock)
                   in the Mid-Atlantic Region within the three years prior to the investigation
                   of the Vasquez plaintiffs;

              •    the Whole Foods internal investigative reports generated in or about
                   December 2016 regarding questioned gainsharing activities at twelve
                   stores in the Washington, D.C. Metropolitan Area, including the interview
                   records and witness statements obtained during that investigation;

              •    three months’ worth of raw gainsharing data from 2016, showing the data
                   underlying gainsharing calculations, for all stores nationwide;

              •    an additional three months’ of recovered Gainsharing reports from 2015,
                   broken down by store, for all stores nationwide;

              •    personnel files for every plaintiff in either this case or Molock; and

              •    three years’ worth of responsive material from Iron Mountain for one—
                   specifically, the store in Annapolis, Maryland—for purposes of
                   exemplifying the volume and type of store-level hard-copy records that
                   may exist.

          The Plaintiffs produced their first rolling production, encompassing 1,905 pages of

documents. Plaintiffs have confirmed that they anticipate producing additional documents.


                                                4
AUS 536807860v11
     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 5 of 18



        Whole Foods has retained a new, nationally recognized document vendor to

streamline the process of managing and producing documents in both this case and Molock.

As discussed more fully below, the anticipated collection, processing, review, and

production of documents in these cases will be massive, complex, and time-consuming.

In an effort to avoid potential pitfalls during this production, Whole Foods is spending

significant effort on the front end to resolve as many disputes as possible regarding the

scope of discovery and to ensure that the vendor is given as clear directions as possible to

address potential issues or disputes that may arise in the future.

        Given the breadth of discovery, the Parties request to extend the deadline to

complete document production in both this case and the Molock case by six months, up to

and including June 1, 2019. This extension is necessary to afford Whole Foods sufficient

time to produce the following categories of documents:

            •      Collecting and processing all electronically stored information for
                   the 189 custodians identified by Plaintiffs. Whole Foods’ vendor is
                   currently processing the electronic data from approximately 60 of
                   the 189 custodians, so that it can run both Plaintiffs’ and Whole
                   Foods’ proposed list of search terms against that subset of
                   custodians’ data. Once the vendor provides the Parties with a “hit
                   count” of those search term lists, the Parties will confer and attempt
                   to agree on a refined search term list that can then be used for all
                   custodians. However, even for that subset of 60 custodians, the
                   vendor has advised Whole Foods that it is processing more than 308
                   gigabytes of data, which has taken 5 weeks to upload and
                   sufficiently process the data so that searches may be run against it.
                   The vendor has advised that each gigabyte of data represents
                   approximately 100,000 emails, meaning just the 60 custodians have
                   approximately 3 million emails upon which search terms will be
                   applied. Given that this represents less than 1/3 of the total
                   custodians, Whole Foods anticipates that the vendor will ultimately
                   have to process over 1 terabyte of data for all custodians before it
                   could run a complete search utilizing any agreed-upon search terms,
                   then process those search results into a format that will be usable for
                   Whole Foods document review. Even conservatively assuming that
                   the Parties’ agreed search terms will only find a “hit” in 20% of

                                                 5
AUS 536807860v11
     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 6 of 18



                   those collected electronic materials, after de-duplication, Whole
                   Foods anticipates that this e-discovery protocol will generate several
                   hundreds of thousands of documents for document review. Whole
                   Foods anticipates that once the Parties have finalized the relevant
                   search terms—either by agreement or Court ruling—the vendor will
                   be able to run those searches and prepare the results for document
                   review within 4 weeks.

            •      Collecting, scanning, and processing all physical documents housed
                   on-site at Phase One Stores.2 Whole Foods’ policy is that a store is
                   required to maintain hard copies of paper documents on-site for a
                   minimum of two years before those documents can be shipped to
                   Iron Mountain. However, stores may maintain more than two years
                   of documents on-site in order to accumulate a sufficient “mass” of
                   boxes to ship to Iron Mountain. Based on its review of the Iron
                   Mountain ledger, Whole Foods understands that the only Phase One
                   Stores which may have relevant physical documents on-site are the
                   nine stores at which the Plaintiffs worked, plus all of the stores in
                   Maryland and the District of Columbia, representing 22 stores total. 3
                   Whole Foods has no way of knowing the volume of potentially
                   relevant documents that may exist at all of these stores until it sends
                   a legal professional to perform a cursory review of those documents
                   on site. However, assuming that each store, on average, has
                   approximately one year’s worth of on-site material that needs to be
                   scanned, based on previous review of Iron Mountain material, it is
                   reasonable to assume that Whole Foods will collect approximately
                   6,000 documents per store. That would represent over 130,000
                   physical documents that need to be collected from stores on site.

            •      Collecting, processing, and scanning all physical documents for
                   Phase One stores that are housed in Iron Mountain. 4 As discussed
                   more fully below, there are approximately 140 boxes from Phase
                   One Stores that—based on Iron Mountain’s ledger—may contain
                   potentially responsive material. Whole Foods has processed the six

2
 The Vasquez Plaintiffs are not requesting any physical documents from the stores in
which they worked. This production relates to the Molock case.
3
   There are additional Phase One stores where the Vasquez Plaintiffs previously worked.
However, based on its review of the Iron Mountain ledger, any hard documents from those
stores corresponding to the time when a Plaintiff worked at that store have already been
transferred to Iron Mountain. Therefore, Whole Foods does not anticipate conducting
additional, on-site collection of documents for those additional stores.
4
   The Vasquez Plaintiffs are not requesting this information as described more fully in
Section 6.D below. This production relates to the Molock case.

                                                 6
AUS 536807860v11
     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 7 of 18



                   relevant Iron Mountain boxes from the Annapolis store in order to
                   get a rough estimate of the scope of this hard-document review.5
                   Those six boxes produced approximately 18,000 documents that
                   Whole Foods then reviewed for responsiveness, indicating that each
                   Iron Mountain box contains approximately 3,000 documents. As
                   discussed more fully below, Whole Foods requests that the review
                   of this Iron Mountain material be limited in order to avoid the
                   scanning, review, and production of over 400,000 documents whose
                   limited probative value is outweighed by the burden of production,
                   as a result of which such review would be disproportionate in scope.
                   Regardless of what limits the Parties or the Court may agree to,
                   however, Whole Foods anticipates that it will likely have to review
                   several tens of thousands of documents from this Iron Mountain
                   collection.

            •      After collecting and processing the ESI, On-Site, and Iron Mountain
                   material listed above, Whole Foods then has to begin actually
                   reviewing all of this collected material for responsiveness and
                   privilege.6 Based on the above calculation of sources of documents,
                   Whole Foods anticipates that, at a minimum, it will have to review
                   500,000 documents. Whole Foods has retained a third-party
                   document review vendor to expedite this document. However, even
                   with the fifteen reviewers designated for this review, it will take
                   Whole Foods several months to review and produce the hundreds of
                   thousands of documents captured above.

            •      In addition, Plaintiffs have requested that Whole Foods separately
                   produce “raw” timekeeper data from Whole Foods’ third-party
                   vendor, Kronos. The Plaintiffs in this case and Molock are
                   conferring with each other, and will provide Whole Foods with a
                   more specific description of exactly what data they are seeking.
                   Once Plaintiffs provide that description, there is a question whether
                   that data exists in a usable format and, if so, how to produce that
                   data without violating any licensing or contractual obligations
                   Whole Foods has with Kronos. The Parties will confer regarding
                   this production once Whole Foods can provide sufficient
                   information regarding this data.


5
  The Annapolis store was used as an example because (a) it is Maryland store that none
of the Vasquez Plaintiffs worked in, and therefore it is only “Phase One response” for the
three years prior to the investigation of the Vasquez plaintiffs and (b) the Iron Mountain
ledger for the Annapolis store’s material had the most consistently detailed description of
any of the Phase One Stores.
6
 The Vasquez Plaintiffs are not requesting this information as described more fully in
Section 6.D below. This production relates to the Molock case.
                                                7
AUS 536807860v11
     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 8 of 18



               •   Plaintiffs also request that Whole Foods separately produce all
                   “audits” of the Gainsharing program. Whole Foods is in the process
                   of determining what files or documents, if any, are maintained
                   regarding any such “audits” and how to best collect, process, and
                   produce that data. The Parties will confer regarding this production
                   once Whole Foods can provide sufficient information to assist in
                   negotiation.

               •   Finally, to the extent either Plaintiffs or Whole Foods cannot obtain
                   relevant documents directly from each other, it is possible that the
                   Parties will each need to seek third-party discovery. The Parties will
                   not know what scope of third-party discovery, if any, is appropriate
                   until they have first made a diligent effort to obtain what information
                   they can from the Parties to this action.

Based on the substantial time and expense needed to complete the above discovery, the

Parties believe that a six-month extension for document production is necessary. This is

the first requested extension of this deadline.

         The parties will confer on reasonable parameters for the e-Discovery protocol, as

well as other potential document-production issues. To the extent that the Parties cannot

reach a mutually agree on these issues, they may request a conference with the Court to

resolve those disputes.

    B.         Scope of Discovery in Vasquez

         (1)       Whole Foods’ Position

         As discussed in the previous status conference, Whole Foods contends that because

(a) the Court encouraged the parties in both Molock and Vasquez to coordinate discovery;

(b) the Court’s Scheduling Order in Molock limits “Phase One” discovery to Whole Foods

stores in the District of Columbia, Maryland, and any store at which the Vasquez Plaintiffs

previously worked;7 and (c) Plaintiffs’ only claims are for defamation and “false light,”


7
  The specific language concerning Phase One discovery in the Molock Scheduling Order
is as follows:

                                                 8
AUS 536807860v11
     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 9 of 18



with an unspecified but certainly limited scope of potential damages, Whole Foods should

be allowed to limit the scope of its discovery response in this case to the same Phase One

discovery scope as in Molock. Counsel for the Vasquez Plaintiffs contends that this is an

improper restriction on the scope of discovery for his clients’ claims that is unsupported by

any Order of this Court.

        At the previous status conference, the Court asked Plaintiffs to “give me an example

of what it is that you’re looking for that’s outside phase 1.” Tr. Of Joint Status Conference

[DKT 49] 4:18–6:10. Plaintiffs’ counsel stated that a “perfect example” was Whole Foods’

“gainsharing reports,” and Plaintiffs requested that the Court order Whole Foods to produce

three months of gainsharing reports for every Whole Foods store nationwide. The Court

ordered Whole Foods to produce the raw data underlying these reports for that time period,

and Whole Foods has produced those documents. Furthermore, given Plaintiffs’ expressed

concern that they could not decipher this raw data, Whole Foods voluntarily produced an

additional three months’ worth of Gainsharing reports from stores, nationwide, for July,

August, and September of 2015.

        Plaintiffs’ counsel has recently identified additional examples of discovery that

they seek outside of Phase One discovery identified in Molock. Therefore, Whole Foods




        In light of its ruling, pending resolution of the interlocutory appeal, the court
        stays all discovery with respect to certification of a nationwide class.
        Accordingly, the scope of discovery in this case shall proceed with respect
        to all Whole Foods grocery stores operated by WFMG in the District of
        Columbia, Maryland, and any other store at which a plaintiff in Vasquez
        was employed. This limitation does not preclude Plaintiffs from attempting
        to discover the extent to which WFMG executives, officers, and employees
        directed or had knowledge of alleged abuses of the Gainsharing program.

Molock Scheduling Order [Dkt. 46] at 2.
                                               9
AUS 536807860v11
    Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 10 of 18



respectfully requests that the Court treat the outstanding discovery requests as limited to

Phase One discovery at this time. Whole Foods has not had an opportunity to fully review

Plaintiffs’ proposed non-Phase One discovery requests. Therefore, Whole Foods requests

that the Parties confer regarding these requests and, if they are unable to reach an

agreement, that the Parties address any dispute using the discovery-dispute procedure

outlined in the Court’s Scheduling Order. See Scheduling Order [Dkt. 39] Part III.

        (2)        Vasquez Plaintiffs’ Position

        This is Whole Foods’ third attempt to limit discovery in this case to “phased

discovery.” Whole Foods first asked the Court to adopt this “phased” discovery in the

Joint Rule 26(f) report. See ECF No. 38 at 7-8. Plaintiffs objected then, as they do now, to

any attempt to informally consolidate the Vasquez and the Molock cases for the purposes

of discovery. The Court denied Whole Foods’ request to consolidate discovery. See

Scheduling Order at 1 [Dkt. 39]. The Court previously found that “in order to avoid

unnecessary conflicts and expense, conserve judicial resources, and expedite the

disposition of both cases, the court will not consolidate discovery in both cases.” Id. Then

again in the Joint Status Report filed on September 27, 2018, Whole Foods pleaded with

the Court to consolidate discovery in Molock and Vasquez. See ECF No. 48 at 4-8. The

Court against declined to adopt “phased” discovery in this case. See Tr. 33:13-37:23 [ECF

No. 49].

        It is unclear why Whole Foods is again attempting to force this case into the phased

discovery that is only applicable to the Molock class action lawsuit. This is especially true

since the outstanding discovery that Plaintiffs are seeking beyond the Mid-Atlantic region




                                                  10
AUS 536807860v11
    Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 11 of 18



is limited in nature.8 Specifically, Plaintiffs are seeking the following documents from

Whole Foods:


         (1)       All communications subject to the e-discovery protocol outlined below in
                   Section B.

         (2)       All documents relating to the transfer of labor contained in the Kronos
                   system.

         (3)       All audits, audit reports, and/or documents referring or relating to audits
                   from the Kronos system from December 2010 through the present.

         (4)       All documents (including without limitation the raw data from Kronos)
                   showing manual inputs and/or modifications of labor in the Kronos systems.

         (5)       All documents and communications relied upon by Brooke Buchanan in
                   making her comments to the Associated Press and Washington Post; and all
                   communication sent to, sent from, or received by Brooke Buchanan
                   referring or relating to Plaintiffs and/or the shifting of labor costs. (Requests
                   for Production Nos. 35-40)

         (6)       Timekeeper Transaction Forms (TTFs) as described more fully below in
                   Section C.

         (7)       All documents relating to Whole Foods’ Counterclaim and alleged
                   damages. (Requests for Production Nos. 50-52).

    C.         E-discovery

         The parties have exchanged proposed e-discovery search terms and custodian lists

to be used in Whole Foods’ e-discovery protocol. Counsel for Plaintiffs in this case and in

Molock have proposed using a single list of search terms and custodians, consisting of 189

custodians and broad search terms. Whole Foods’ vendor is running Plaintiffs’ proposed

search terms on 629 of the 189 custodians to determine the hit count for those custodians



8
        This list is not an exhaustive list of all outstanding discovery. This list only
identifies the areas that Whole Foods appears to be limiting as “phased” discovery.
9
   These custodians include the Plaintiffs, the ASTLs and PBSs at the nine stores where
Plaintiffs last worked, and the regional Whole Foods management for the Mid-Atlantic
Region, which encompasses all of Virginia, Maryland, and the District of Columbia.
                                                 11
AUS 536807860v11
       Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 12 of 18



using Plaintiffs’ proposed terms. Once they have reviewed these hit-counts, the Parties

have agreed to confer in good faith to agree upon a final list of e-discovery search terms.

If the Parties are unable to reach an agreement, they will use the discovery-dispute

procedure outlined in the Court’s Scheduling Order. See Scheduling Order [Dkt. 39] Part

III.

       D.         Iron Mountain material.

            (1)      Whole Foods’ Position

            In addition to the above e-discovery, Plaintiffs’ discovery requests in both cases

require Whole Foods to collect and review a large number of physical documents that are

located at Whole Foods stores or were previously located at Whole Foods’ stores but are

now located in off-site storage at an Iron Mountain facility. There are numerous Iron

Mountain facilities throughout the country where such documents are located.              For

example, plaintiffs in both cases have requested copies of all Timekeeper Transaction

Forms (TTFs), which are filled out manually by store management and kept on site at the

respective store for a limited period of time and then moved to Iron Mountain. This issue

was raised at the previous status conference, in which the Court noted that this “is the kind

of burdensome discovery that I just talked about that may warrant narrowing the scope of

that search [for nationwide TTFs] at this point.” Tr. of Joint Status Conference [DKT 49]

27:21–28:13. However, because Whole Foods had not yet begun reviewing this Iron

Mountain material, the parties did not ask the Court to address the issue at that time.

            Now that Whole Foods has begun producing some of the documents housed at Iron

Mountain, Whole Foods requests that the Court intervene to limit the scope of this

burdensome discovery. As outlined in the previous Joint Status Report, Whole Foods

contacted Iron Mountain and obtained a ledger of over 61,000 boxes of documents from
                                               12
AUS 536807860v11
    Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 13 of 18



the Phase One stores alone. Whole Foods has reviewed the ledger and identified 146 boxes

that may contain relevant material for the at-issue stores based on the boxes’ descriptions.

        Whole Foods has processed six of these boxes—representing the potentially

responsive material from the Annapolis store, which is a Phase One Store in Maryland that

none of the Vasquez Plaintiffs ever worked in. These six boxes generated approximately

18,000 total documents that defense counsel has now reviewed for responsiveness.

Defense counsel has spent approximately 90 hours on document review to complete the

review and production of the first quarter of those documents alone. Iron Mountain

estimates that it will cost an additional $86,700.00 to scan the remaining 140 boxes from

the Phase One stores, merely to get them ready for Whole Foods’ review. Assuming those

140 boxes contain approximately the same number of documents as the previous 6, this

will represent an additional 420,000 documents that Defendants will be required to review

for responsiveness. Assuming the same level of review is necessary, review of those

documents will entail thousands of hours of attorney time.

        Moreover, there are still well over 60,000 boxes on the Iron Mountain ledger that

either do not contain a description of the contents or have a description that is too vague as

to indicate whether or not it may contain responsive documents. Whole Foods has

contacted representatives at Iron Mountain concerning the cost associated with conducting

even a conservative, cursory review of these boxes from the at-issue stores since 2013.

Iron Mountain has informed Whole Foods that for Iron Mountain to pull the approximately

10,000 boxes from the at-issue stores that have no description in the ledger and for Iron

Mountain to create an inventory of which boxes potentially contain Gainsharing documents

would cost in excess of $150,000. This does not even capture the tens if not hundreds of


                                             13
AUS 536807860v11
     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 14 of 18



thousands of additional dollars it would cost to scan and process these documents or the

hundreds if not thousands of hours it would require Whole Foods counsel to review these

documents. This potential burden of collecting and producing these physical documents

far outstrips their probative value in this case and would be disproportionate.

        Given the substantial expense Whole Foods has already incurred and continues to

incur in complying with e-discovery, Whole Foods requests reasonable limits be imposed

for this off-site document collection. First, Whole Foods proposes that, for now, its

processing, review, and production with respect to the remaining 140 boxes that have been

identified as more likely to contain potentially relevant documents from the Phase One

stores should be limited to only those boxes from October 1, 2015 through October 31,

2016—representing the year prior to the first anonymous report that led to the investigation

of these Plaintiffs. According to Whole Foods’ notes, this would reduce the number of

boxes to 6, representing approximately 18,000 documents for review. This is in addition

to Whole Foods’ collection, review, and production of (1) the hard-copy documents housed

on-site at the Phase One Stores, which likely will include several thousand additional

documents,10 and (2) the ESI discussed in section 6.B above.        If, after review of that

smaller set of documents, Plaintiffs contend that they need to conduct additional discovery

of this material, Whole Foods requests that the Court impose reasonable limits on such

discovery, including but not limited to cost sharing between the parties to offset the



10
   Whole Foods’ policy is to retain physical documents for each store on-site for at least
three years, and then ship those documents to Iron Mountain. Whole Foods will have to
send outside counsel to the applicable stores to review this on-site material to determine
what portions, if any, contain potentially responsive documents that need to be processed.
Whole Foods has not yet calculated exactly how many boxes of documents from the Phase
One Stores are on site. The relevant Phase One materials are located in 22 different stores
located in the D.C. metropolitan area.
                                            14
AUS 536807860v11
     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 15 of 18



substantial, disproportionate financial burden involved in both collecting these documents

and hiring outside document review teams.

        Finally, Whole Foods requests that if Plaintiffs seek review of any portion of the

60,000 untagged boxes still in Iron Mountain (i.e., the boxes that do not contain a

description of the contents suggesting the presences of potentially relevant documents),

Plaintiffs be required to first show good cause for whatever additional discovery they

request, and provide an appropriate proposal for cost-sharing.

        (2)        Plaintiff’s Response

        One of the defamatory statements at issue in this case is Whole Foods’ statement

to the Washington Post that it conducted an investigation and that the purported

manipulation of the gainsharing was “isolated to a relatively small number of its 457

stores.” According to Brooke Buchanan, “relative to the rest of the company, this

manipulation only happened in nine of our locations.” So, essentially Whole Foods is

claiming that it was able to conduct a company-wide investigation11 of 457 stores before

determining that the purported gainsharing manipulation only occurred in the nine stores

where Plaintiffs worked. Yet now in this lawsuit when Plaintiffs request Whole Foods to

produce the documents that it must have necessarily reviewed as part of its company-wide

investigation, Whole Foods claims that the request is too burdensome and expensive. If it

is true that a company-wide investigation was conducted, it was completed in a short

amount of time and Whole Foods should be able to produce the results of the investigation.




11
  Brook Buchanan, a spokeswoman for Austin, Texas-based Whole Foods Market Inc.,
said they were dismissed in recent weeks after a company-wide investigation. See AP,
American-Statesman staff.

                                            15
AUS 536807860v11
     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 16 of 18



        Nonetheless, Plaintiffs are not requesting “Whole Foods to collect and review a

large number of physical documents” as Whole Foods claims. 12             The only physical

documents that Whole Foods has identified that it intends to produce are TTFs. Plaintiffs

are willing to target their requests for TTFs to specific stores, for specific months pursuant

to the following proposal.

        On December 27, 2018, Whole Foods produced gainsharing reports for every store

in the country for the months of July, August, and September 2015. Plaintiffs have begun

reviewing those reports to identify the stores that had labor transfers occur during the three-

month period. Once those stores are identified, Plaintiffs will request Whole Foods to

produce TTFs for each specific store that had a labor transfer during that time-period. This

will certainly limit the scope of Whole Foods’ review and production of the physical

documents stored in Iron Mountain.

        In addition, Plaintiffs further request TTFs for each of the 40 gainsharing reports

produced by Plaintiffs that show transfers of labor occurring in stores other than those nine

stores where Plaintiffs worked. See VasquezPlaintiffs 000001—VasquezPlaintiffs 001518.

The TTFs (or lack thereof) will show that labor was transferred in stores across the country,

and that Whole Foods statement that the purported “manipulation” of gainsharing was

limited to nine stores is false.




12
   Furthermore, the majority of documents that Whole Foods is attempting to gather from
the stores where Plaintiffs worked are not needed for Plaintiffs’ affirmative defamation
case, as Plaintiffs proofs will rest on whether any other stores or regions were shifting
labor costs – not the nine stores where Plaintiffs worked when they were terminated. To
the extent Whole Foods requires such documents for its counterclaims, Plaintiffs will, of
course, request copies, but it is not Plaintiffs’ requests in this case that will lead to the
enormous discovery described by Whole Foods.
                                             16
AUS 536807860v11
     Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 17 of 18



7.      Fact-Witness Depositions

        Depositions of fact witnesses in both cases are currently scheduled to be completed

by June 30, 2019. Vasquez Scheduling Order [Dkt. 39] Part II.G. Based on the Parties

request to extend document production, the Parties likewise request that the deadline for

completing fact-witness depositions be extended by six months, up to and including

December 30, 2020.

        The parties have begun discussing deposition dates for a limited number of Whole

Foods’ witnesses as well as the nine Plaintiffs in this case. Because of the additional time

needed for document production, the parties have agreed to begin depositions after a

significant portion of the materials have been produced, likely in the February timeframe.

8.      Expert Discovery

        If either party intends to designate an expert on liability, the parties will file a

proposed schedule for expert discovery by July 5, 2019. See Scheduling Order [Dkt. 39]

Part II.I. Given the Parties’ request for an extension of the document-production deadline,

the Parties likewise request that the deadline for completing expert discovery be extended

by six months, up to and including January 6, 2020. Expert discovery concerning damages

in Vasquez shall occur after the Court rules on motions for summary judgment, if any, as

to liability. Id.




                                            17
AUS 536807860v11
    Case 1:17-cv-00112-APM Document 50 Filed 01/04/19 Page 18 of 18



Respectfully submitted,

 KLAPROTH LAW PLLC                             GREENBERG TRAURIG, LLP

  /s/ Brendan J. Klaproth
 ___________________________               By: /s/ Gregory J. Casas
 Brendan J. Klaproth (D.C. Bar No. 999360)    Gregory J. Casas
 Jesse C. Klaproth (Bar No. PA 00063)         Bar No. 455329
 Klaproth Law PLLC                            Alan W. Hersh
 406 5th Street NW, Suite 350                 Bar ID: TX0158
 Washington, DC 20006                         300 West 6th Street, Suite 2050
 Telephone: 202-618-2344                      Austin, Texas 78701
 Email:         Bklaproth@klaprothlaw.com     Telephone: 512.320.7200
 jklaproth@klaprothlaw.com                    Facsimile: 512.320.7210

 Attorneys for Plaintiffs                         David Sellinger
                                                  Bar No. 282780
                                                  500 Campus Drive, Suite 400
                                                  Florham Park, New Jersey 07932
                                                  Telephone: 973.360.7900
                                                  Facsimile: 973.301.8410

                                                  John H. Hempfling, II (pro hac vice)
                                                  550 Bowie Street
                                                  Austin, TX 78703
                                                  Telephone: 512.542.0213
                                                  Facsimile: 512.482.7213

                                               Attorneys for Defendants Whole Foods
                                               Market Services, Inc. and Whole Foods
                                               Market Group, Inc.


                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was
electronically filed with the Court and that counsel of record, who are deemed to have
consented to electronic service are being served this 4th
                                                       __ day of January, 2019, via the
Court’s CM/ECF System.

                                               /s/ Brendan Klaproth
                                            Brendan Klaproth




                                          18
AUS 536807860v11
